


Exhibit 10


HIGHWOODS PROPERTIES, INC.
2015 LONG-TERM EQUITY INCENTIVE PLAN
SECTION 1
EFFECTIVE DATE AND PURPOSE
1.1Effective Date. This Plan shall become effective upon approval by the holders
of a majority of the outstanding Shares at a duly authorized meeting of the
Company’s stockholders.
1.2Purpose of the Plan. The Plan is designed to provide a means to attract,
motivate and retain eligible Participants and to further the growth and
financial success of the Company by aligning the interests of Participants
through the ownership of Shares and other incentives with the interests of the
Company’s stockholders.
SECTION 2
DEFINITIONS
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
2.1“1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
2.2“Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Restricted Stock or
Restricted Stock Units.
2.3“Award Agreement” means either (1) the written agreement setting forth the
terms and provisions applicable to each Award granted under the Plan or (2) a
statement issued by the Company to a Participant describing the terms and
provisions of such Award.
2.4“Board” or “Board of Directors” means the Board of Directors of the Company.
2.5“Code” means the Internal Revenue Code of 1986, as amended from time to time.
2.6“Committee” means the Compensation and Governance Committee of the Board of
Directors.
2.7“Company” means Highwoods Properties, Inc., a Maryland corporation, or any
successor thereto.
2.8“Employee Participant” means a Participant who is an officer or employee of
the Company or a Subsidiary.
2.9“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.

A-1

--------------------------------------------------------------------------------




2.10“Fair Market Value” means, as of any given date, (i) the closing sales price
of the Shares on any national securities exchange on which the Shares are
listed; (ii) the closing sales price if the Shares are listed on The Nasdaq
Stock Market or other over the counter market; or (iii) if there is no regular
public trading market for such Shares, the fair market value of the Shares as
determined by the Committee.
2.11“Grant Date” means, with respect to an Award, the date such Award is granted
to a Participant.
2.12“Incentive Stock Option” means an Option to purchase Shares which is
designated as an Incentive Stock Option and is intended to meet the requirements
of section 422 of the Code.
2.13“Non-Employee Participant” means a Participant who is not an Employee
Participant.
2.14“Nonqualified Stock Option” means an Option to purchase Shares which is not
designated or intended to be an Incentive Stock Option.
2.15“Option” means an Incentive Stock Option or a Nonqualified Stock Option.
2.16“Participant” means an officer, employee or director of the Company or a
Subsidiary who has an outstanding Award under the Plan.
2.17“Performance Goals” shall mean any or all of the following: revenue,
earnings, earnings per share, stock price, costs, return on equity, asset
management, asset quality, asset growth, budget achievement, net operating
income (NOI), average occupancy, year-end occupancy, funds from operations
(FFO), cash available for distribution (CAD), total shareholder return on an
absolute and/or a peer comparable basis (TSR), leverage ratios, return on
assets, revenue growth, capital expenditures, customer satisfaction survey
results, property operating expenses savings, design, development, permitting or
other progress on designated properties, third party fee generation, leasing
goals, or goals relating to acquisitions or divestitures, lease retention,
liability management or credit management. Performance Goals need not be the
same with respect to all Participants and may be established separately for the
Company as a whole, on a per share basis, or for its various properties, groups,
divisions or subsidiaries, and may be based on performance in comparison to
performance by unrelated businesses specified by the Committee, in comparison to
any prior period or in comparison to budget. All calculations and financial
accounting matters relevant to this Plan shall be determined in accordance with
GAAP, except as otherwise directed by the Committee.
2.18“Period of Restriction” means the period during which Restricted Stock
awarded hereunder is subject to a substantial risk of forfeiture. As provided in
Section 7, such restrictions may be based on the passage of time, the
achievement of Performance Goals or the occurrence of other events as determined
by the Committee.
2.19“Plan” means the Highwoods Properties, Inc. 2015 Long-Term Equity Incentive
Plan, as set forth in this instrument and as hereafter amended from time to
time.
2.20“Restricted Stock” means an Award granted to a Participant with the terms
ascribed to such term in Section 7.

A-2

--------------------------------------------------------------------------------




2.21“Restricted Stock Unit” means an Award granted to a Participant with the
terms ascribed to such term in Section 7.
2.22“Shares” means the shares of common stock, $0.01 par value, of the Company.
2.23“Subsidiary” means any corporation, partnership, joint venture, limited
liability company, or other entity (other than the Company) in an unbroken chain
of entities beginning with the Company if, at the time of the granting of an
Award, each of the entities other than the last entity in the unbroken chain
owns more than fifty percent (50%) of the total combined voting power in one of
the other entities in such chain.
SECTION 3
ELIGIBILITY
3.1Participants. Awards may be granted in the discretion of the Committee to
officers, employees and directors of the Company and its Subsidiaries.
3.2Non-Uniformity. Awards granted hereunder need not be uniform among eligible
Participants and may reflect distinctions based on title, compensation,
responsibility or any other factor the Committee deems appropriate.
SECTION 4
ADMINISTRATION
4.1The Committee. The Plan will be administered by the Committee, which, to the
extent deemed necessary or appropriate by the Board, will consist of two or more
persons who satisfy the requirements for a “non-employee director” under Rule
16b-3 promulgated under the 1934 Act and/or the requirements for an “outside
director” under section 162(m) of the Code; provided, however, that actions by
the Committee shall be valid even if one or more members of the Committee fail
to satisfy such requirements. The members of the Committee shall be appointed
from time to time by, and shall serve at the pleasure of, the Board of
Directors. In the absence of such appointment, the Board of Directors shall
serve as the Committee and shall have all of the responsibilities, duties, and
authority of the Committee set forth herein.
4.2Authority of the Committee. The Committee shall have the exclusive authority
to administer and construe the Plan in accordance with its provisions. The
Committee’s authority shall include, without limitation, the power to (a)
determine persons eligible for Awards, (b) prescribe the terms and conditions of
the Awards, (c) interpret the Plan and the Awards, (d) adopt rules for the
administration, interpretation and application of the Plan as are consistent
therewith and (e) interpret, amend or revoke any such rules. With respect to any
Award that is intended to qualify as “performance-based compensation” within the
meaning of section 162(m) of the Code, the Committee shall have no discretion to
increase the amount of compensation that otherwise would be due upon attainment
of a Performance Goal, although the Committee may have discretion to deny an
Award or to adjust downward the compensation payable pursuant to an Award, as
the Committee determines in its sole judgment. The Committee, in its sole
discretion and on such terms and conditions as it may provide, may delegate all
or any part of its authority and powers under the Plan to one or more officers
of the Company to the extent permitted by law.

A-3

--------------------------------------------------------------------------------




4.3Decisions Binding. All determinations and decisions made by the Committee and
any of its delegates pursuant to Section 4.2 shall be final, conclusive and
binding on all persons, and shall be given the maximum deference permitted by
law.
SECTION 5
SHARES SUBJECT TO THE PLAN
5.1Number of Shares. Subject to adjustment as provided in Section 5.3, the total
number of Shares available for grant under the Plan shall not exceed 3,000,000
Shares. No more than 1,000,000 Shares may be granted as Restricted Stock and
Restricted Stock Units.
5.2Lapsed Awards, etc. Shares related to Awards that are forfeited, terminated
or expire unexercised shall be available for grant under the Plan. Shares that
are tendered by a Participant to the Company in connection with the exercise of
an Award, surrendered or withheld from issuance in connection with a
Participant’s payment of tax withholding liability, settled in cash in lieu of
Shares, or settled in such other manner so that a portion or all of the Shares
included in an Award are not issued to a Participant, shall not be available for
grant under the Plan.
5.3Adjustments in Awards and Authorized Shares. In the event of a stock dividend
or stock split, the number of Shares subject to outstanding Awards and the
numerical limits of Sections 5.1, 6.1 and 7.1 shall automatically be adjusted to
prevent the dilution or diminution of such Awards, except to the extent directed
otherwise by the Committee. In the event of a merger, reorganization,
consolidation, recapitalization, separation, liquidation, combination, or other
similar change in the corporate structure of the Company affecting the Shares,
the Committee shall adjust the number and class of Shares which may be delivered
under the Plan, the number, class and price of Shares subject to outstanding
Awards, and the numerical limits of Sections 5.1, 6.1 and 7.1 in such manner as
the Committee shall determine to be advisable or appropriate to prevent the
dilution or diminution of such Awards. Any such numerical limitations shall be
subject to adjustment under this Section only to the extent such adjustment will
not affect the status of any Award intended to qualify as “performance-based
compensation” under section 162(m) of the Code or the ability to grant or the
qualification of Incentive Stock Options under the Plan. In addition, other than
with respect to Options and Awards intended to constitute “performance-based
compensation” under section 162(m) of the Code, the Committee is authorized to
make adjustments to the terms and conditions of, and the criteria included in,
Awards in recognition of unusual or nonrecurring events affecting the Company,
or in response to changes in applicable laws, regulations, or accounting
principles. The determination of the Committee as to the foregoing adjustments,
if any, shall be conclusive and binding on all Participants.
5.4Repurchase Option. To the extent consistent with the requirements of section
409A of the Code, the Committee may include in the terms of any Award Agreement
that the Company shall have the option to repurchase Shares of any Participant
acquired pursuant to the Award granted under the Plan upon a Participant’s
termination of employment. The terms of such repurchase right shall be set forth
in the Award Agreement.
5.5Restrictions on Share Transferability. The Committee may impose such
restrictions on any Award of Shares or Shares acquired pursuant to the exercise
of an Award as it may deem advisable or appropriate, including, but not limited
to, restrictions related to applicable Federal securities laws, the requirements
of any national securities exchange or system upon which Shares are then listed
or traded, and any blue sky or state securities laws.

A-4

--------------------------------------------------------------------------------




SECTION 6
STOCK OPTIONS
6.1Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Employee Participants at any time and from time to time as
determined by the Committee. The Committee shall determine the number of Shares
subject to each Option. The Committee may grant Incentive Stock Options,
Nonqualified Stock Options, or any combination thereof. Up to 3,000,000 Shares
may be issued as Incentive Stock Options under the Plan. The maximum aggregate
number of Shares that may be granted in the form of Options in any one calendar
year to an individual Employee Participant shall be 300,000.
6.2Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, any conditions on exercise of the Option
and such other terms and conditions as the Committee shall determine, including
terms regarding forfeiture of Awards or continued exercisability of Awards in
the event of termination of employment by the Participant. The Award Agreement
shall also specify whether the Option is intended to be an Incentive Stock
Option or a Nonqualified Stock Option.
6.3Exercise Price. The Exercise Price for each Option shall be determined by the
Committee and shall be provided in each Award Agreement; provided, however, the
Exercise Price for each Option may not be less than one hundred percent (100%)
of the Fair Market Value of a Share on the Grant Date. In the case of an
Incentive Stock Option, the Exercise Price shall be not less than one hundred
ten percent (110%) of the Fair Market Value of a Share if the Participant
(together with persons whose stock ownership is attributed to the Participant
pursuant to section 424(d) of the Code) owns on the Grant Date stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries.
6.4Expiration of Options. Except as provided in Section 6.7(c) regarding
Incentive Stock Options, each Option shall terminate upon the earliest to occur
of (i) the date(s) for termination of the Option set forth in the Award
Agreement or (ii) the expiration of ten (10) years from the Grant Date. Subject
to such limits, the Committee shall provide in each Award Agreement when each
Option expires and becomes unexercisable. The Committee may not, after an Option
is granted, extend the maximum term of the Option.
6.5Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine; provided, however that no Option shall be
exercisable prior to the first anniversary of the Grant Date. After an Option is
granted, the Committee may (a) accelerate exercisability or waive any condition
constituting a substantial risk of forfeiture applicable to the Option, but only
in the event of death, disability or involuntary termination of employment of
the Participant (as determined by the Administrator) in connection with or on or
after a Change in Control, and/or (b) waive any condition constituting a
substantial risk of forfeiture applicable to the Option, but only in the event
of a retirement.
6.6Payment. Options shall be exercised by a Participant’s delivery of a written
notice of exercise to the Secretary of the Company (or its designee), setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. Upon the exercise of an Option, the
Exercise Price shall be payable to the Company in full in cash or its
equivalent. The Committee may also permit exercise (a) by tendering previously
acquired Shares having an

A-5

--------------------------------------------------------------------------------




aggregate Fair Market Value at the time of exercise equal to the total Exercise
Price, or (b) by any other means which the Committee determines to provide legal
consideration for the Shares, and to be consistent with the purposes of the
Plan. As soon as practicable after receipt of a written notification of exercise
and full payment for the Shares purchased, the Company shall deliver to the
Participant, Share certificates (which may be in book entry form) representing
such Shares. Until the issuance of the stock certificates, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to the Shares as to which the Option has been exercised. No adjustment will be
made for a dividend or other rights for which a record date is established prior
to the date the certificates are issued.
6.7Certain Additional Provisions for Incentive Stock Options.
(a)Exercisability. The aggregate Fair Market Value (determined on the Grant
Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company and its Subsidiaries) shall not exceed $100,000.
(b)Company and Subsidiaries Only. Incentive Stock Options may be granted only to
Participants who are employees of the Company or a subsidiary corporation
(within the meaning of section 424(f) of the Code) on the Grant Date.
(c)Expiration. No Incentive Stock Option may be exercised after the expiration
of ten (10) years from the Grant Date.
6.8Restriction on Transfer. Except as otherwise determined by the Committee and
set forth in the Award Agreement, no Option may be transferred, gifted,
bequeathed, pledged, assigned, or otherwise alienated or hypothecated,
voluntarily or involuntarily, except that the Committee may permit a transfer,
upon the Participant’s death, to beneficiaries designated by the Participant as
provided in Section 11.4.
6.9Repricing of Options. Except as provided in Section 5.3, without the approval
of stockholders (a) the Committee may not reduce, adjust or amend the exercise
price of an outstanding Option whether through amendment, cancellation,
replacement grant or any other means and (b) no payment may be made to cancel an
outstanding Option if on the date of such amendment, cancellation, replacement
grant or payment the exercise price of such Option exceeds Fair Market Value.
6.10Voting Rights. A Participant shall have no voting rights with respect to any
Options granted hereunder.
SECTION 7
RESTRICTED STOCK AND RESTRICTED STOCK UNITS
7.1Grant of Restricted Stock/Units. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock and/or Restricted Stock Units to Participants in such amounts
as the Committee shall determine. The Committee shall determine the number of
Shares to be granted to each Participant. Restricted Stock Units shall be
similar to Restricted Stock except that no Shares are actually awarded to the
Participant on the date of grant. No more than 150,000 shares of Restricted
Stock and/or Restricted Stock Units may be granted to any individual Employee
Participant in any one calendar year. No more than 5,000 shares of Restricted

A-6

--------------------------------------------------------------------------------




Stock and/or Restricted Stock Units may be granted to any individual
Non-Employee Participant in any one calendar year.
7.2Restricted Stock Agreement. Each Award of Restricted Stock and/or Restricted
Stock Units shall be evidenced by an Award Agreement that shall specify the
Period of Restriction, the number of Shares of Restricted Stock (or the number
of Restricted Stock Units) granted, and such other terms and conditions as the
Committee shall determine, including terms regarding forfeiture of Awards in the
event of termination of employment by the Participant.
7.3Transferability. Except as otherwise determined by the Committee and set
forth in the Award Agreement, Shares of Restricted Stock and/or Restricted Stock
Units may not be sold, transferred, gifted, bequeathed, pledged, assigned, or
otherwise alienated or hypothecated, voluntarily or involuntarily, until the end
of the applicable Period of Restriction. The Committee may include a legend on
the certificates representing Restricted Stock to give appropriate notice of
such restrictions.
7.4Other Restrictions. The Committee may impose such other restrictions on
Shares of Restricted Stock or Restricted Stock Units as it may deem advisable or
appropriate in accordance with this Section 7.4.
(a)General Restrictions. The Committee may set restrictions based upon (i) the
achievement of specific Performance Goals, (ii) other performance objectives
(Company-wide, divisional or individual), (iii) applicable Federal or state
securities laws, (iv) time-based restrictions, or (v) any other basis determined
by the Committee. Notwithstanding anything herein to the contrary, (y) with
respect to Shares of Restricted Stock or Restricted Stock Units subject solely
to restrictions as described in subsection (iv) above, the minimum Period of
Restriction shall be three years (provided that such Shares may vest pro rata on
an annual basis during such Period of Restriction beginning on the first
anniversary of the Grant Date) and (z) with respect to all other Shares of
Restricted Stock or Restricted Stock Units, the minimum Period of Restriction
shall be one year.
(b)Section 162(m) Performance Restrictions. For purposes of qualifying grants of
Restricted Stock or Restricted Stock Units as “performance-based compensation”
under Section 162(m) of the Code, the Committee, in its sole discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals shall be set by the Committee on or before the latest date permissible to
enable the Restricted Stock or Restricted Stock Units to qualify as
“performance-based compensation” under section 162(m) of the Code. In granting
Restricted Stock or Restricted Stock Units that are intended to qualify under
section 162(m) of the Code, the Committee shall follow any procedures determined
by it in its sole discretion from time to time to be necessary, advisable or
appropriate to ensure qualification of the Restricted Stock under section 162(m)
of the Code.
(c)Retention of Certificates. To the extent deemed appropriate by the Committee,
the Company may retain the certificates representing Shares of Restricted Stock
in the Company’s possession until such time as all conditions and restrictions
applicable to such Shares have been satisfied or lapse.
7.5Removal of Restrictions. After an Award of Restricted Stock or Restricted
Stock Units is granted, the Committee may (a) accelerate the time at which any
restrictions shall lapse and waive any condition constituting a substantial risk
of forfeiture, but only in the event of death, disability or involuntary
termination of employment of the Participant (as determined by the
Administrator) in

A-7

--------------------------------------------------------------------------------




connection with or on or after a Change in Control, and/or (b) waive any
condition constituting a substantial risk of forfeiture, but only in the event
of a retirement. After the end of the Period of Restriction, the Shares shall be
freely transferable by the Participant, subject to any other restrictions on
transfer which may apply to such Shares. Restricted Stock Units shall be paid,
no later than March 15 of the year following the year in which the Period of
Restriction ends, in cash, Shares, or a combination of cash and Shares as the
Committee, in its sole discretion, shall determine, as set forth in the Award
Agreement. Notwithstanding the foregoing, the Committee shall not act in a
manner that would cause a grant that is intended to be “performance-based
compensation” under Code Section 162(m) to fail to be performance-based.
7.6Voting Rights. Except as otherwise determined by the Committee and set forth
in the Award Agreement, Participants holding Shares of Restricted Stock granted
hereunder shall have voting rights during the Period of Restriction. A
Participant shall have no voting rights with respect to any Restricted Stock
Units granted hereunder.
7.7Dividends and Other Distributions. Except as otherwise determined by the
Committee and set forth in the Award Agreement, Participants holding Shares of
Restricted Stock or Restricted Stock Units shall be entitled to receive all
dividends and other distributions paid with respect to the underlying Shares or
dividend equivalents during the Period of Restriction.
7.8Return of Restricted Stock to Company. On the date set forth in the
applicable Award Agreement, the Restricted Stock for which restrictions shall
not have lapsed will revert to the Company and thereafter be available for grant
under the Plan.
SECTION 8
AMENDMENT, TERMINATION, AND DURATION
8.1Amendment, Suspension, or Termination. The Board, in its sole discretion, may
amend or terminate the Plan, or any part thereof, at any time and for any
reason; provided, however, that if and to the extent required by law or to
maintain the Plan’s compliance with the Code, the rules of any national
securities exchange (if applicable), or any other applicable law, any such
amendment shall be subject to stockholder approval; and further provided, that
no amendment shall permit the repricing, replacing or regranting of an Option
either in connection with the cancellation of such Option or by amending an
Award Agreement to lower the exercise price of such Option. The amendment,
suspension or termination of the Plan shall not, without the consent of the
Participant, alter or impair any rights or obligations under any Award
theretofore granted to such Participant. No Award may be granted during any
period of suspension or after termination of the Plan.
8.2Duration of the Plan. The Plan shall become effective in accordance with
Section 1.1, and subject to Section 8.1 shall remain in effect until the
calendar day immediately preceding the tenth anniversary of the effective date
of the Plan.
SECTION 9
TAX WITHHOLDING
9.1Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or the exercise thereof), the Company shall have the power
and the right to deduct or withhold from any amounts due to the Participant from
the Company, or require a Participant to remit to the

A-8

--------------------------------------------------------------------------------




Company, an amount sufficient to satisfy Federal, state and local taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or the exercise thereof).
9.2Withholding Arrangements. The Committee, pursuant to such procedures as it
may specify from time to time, may permit a Participant to satisfy such tax
withholding obligation, in whole or in part, by (a) electing to have the Company
withhold otherwise deliverable Shares, or (b) delivering to the Company Shares
then owned by the Participant having a Fair Market Value equal to the amount
required to be withheld. The amount of the withholding requirement shall be
deemed to include any amount that the Committee agrees may be withheld at the
time any such election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered shall be determined as of the date that the taxes are required to
be withheld.
SECTION 10
CHANGE IN CONTROL
10.1Change in Control. Except with respect to Restricted Stock Unit Awards or
any other Award that constitutes “deferred compensation” within the meaning of
section 409A of the Code, an Award Agreement may provide or be amended by the
Committee to provide that, unless an outstanding Award will be assumed by the
surviving entity (or its parent if the surviving entity has a parent) or
replaced with a comparable award of substantially equal value granted by the
surviving entity (or its parent if the surviving entity has a parent), Awards
granted under the Plan that are outstanding and not then exercisable or are
subject to restrictions at the time of a Change in Control shall become
immediately exercisable, and all restrictions shall be removed, as of such
Change in Control, and shall remain as such for the remaining life of the Award
as provided herein and within the provisions of the related Award Agreements or
that Awards may terminate upon a Change in Control. For purposes of the Plan, a
Change in Control means any of the following:
(a)the acquisition (other than from the Company) in one or more transactions by
any person (as such term is used in Section 13(d) of the 1934 Act) of the
beneficial ownership (within the meaning of Rule 13d-3 under the 1934 Act) of
40% or more of (A) the then outstanding Shares or (B) the combined voting power
of the then outstanding securities of the Company entitled to vote generally in
the election of directors (the “Company Voting Stock”);
(b)the closing of a sale or other conveyance of all or substantially all of the
assets of the Company; or
(c)the effective time of any merger, share exchange, consolidation, or other
business combination involving the Company if immediately after such transaction
persons who hold a majority of the outstanding voting securities entitled to
vote generally in the election of directors of the surviving entity (or the
entity owning 100% of such surviving entity) are not persons who, immediately
prior to such transaction, held the Company Voting Stock.
10.2Other Awards. An Award Agreement with respect to a Restricted Stock Unit
Award or any other Award that constitutes “deferred compensation” within the
meaning of section 409A of the Code may provide that the Award shall vest upon a
“change in control” as defined in section 409A of the Code.

A-9

--------------------------------------------------------------------------------




SECTION 11
MISCELLANEOUS
11.1Deferrals. To the extent consistent with the requirements of section 409A of
the Code, the Committee may provide in an Award Agreement or another document
that a Participant is permitted to defer receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award. Any such deferral shall be subject to such rules and procedures as shall
be determined by the Committee.
11.2No Effect on Employment or Service. Nothing in the Plan shall interfere with
or limit in any way the right of the Company or any Subsidiary to terminate any
Participant’s employment or service at any time, with or without cause.
Employment with the Company or any Subsidiary is on an at-will basis only,
unless otherwise provided by an applicable employment or service agreement
between the Participant and the Company or any Subsidiary, as the case may be.
11.3Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.
11.4Beneficiary Designations. If permitted by the Committee, a Participant under
the Plan may name a beneficiary or beneficiaries to whom any vested but unpaid
Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator, executor or the personal
representative of the Participant’s estate.
11.5No Rights as Stockholder. Except to the limited extent provided in Sections
7.6 and 7.7, no Participant (nor any beneficiary thereof) shall have any of the
rights or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or the exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or his or her beneficiary).
11.6Uncertificated Shares. To the extent that the Plan provides for issuance of
certificates to reflect the transfer of Shares, the transfer of such Shares may
be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.
11.7Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
or Awards, or other property shall be issued or paid in lieu of fractional
Shares or whether such fractional Shares or any rights thereto shall be
forfeited or otherwise eliminated.
11.8Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

A-10

--------------------------------------------------------------------------------




11.9Requirements of Law. The grant of Awards and the issuance of Shares under
the Plan shall be subject to all applicable laws, rules and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required from time to time.
11.10Securities Law Compliance. To the extent any provision of the Plan, Award
Agreement or action by the Committee fails to comply with any applicable federal
or state securities law, it shall be deemed null and void, to the extent
permitted by law and deemed advisable or appropriate by the Committee.
11.11Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of North Carolina.
11.12Captions. Captions are provided herein for convenience of reference only,
and shall not serve as a basis for interpretation or construction of the Plan.
11.13Recoupment. Each Award granted under this Plan and any payment with respect
to any Award is subject to the Company’s Incentive Compensation Recoupment
Policy, as adopted on July 22, 2010, or as amended from time to time.



A-11